In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3469 
TABITHA TRIPP, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

CHARLES W. SCHOLZ, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
          No. 3:14‐cv‐890 — Michael J. Reagan, Chief Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 18, 2017 — DECIDED OCTOBER 6, 2017 
                  ____________________ 

    Before FLAUM, BAUER, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  In  2014,  Illinois  Green  Party  mem‐
bers  Tabitha  Tripp  (“Tripp”)  and  Gary  Shepherd  (“Shep‐
herd”) sought to appear on the Illinois general election ballot 
as candidates for state representative in the 118th and 115th 
representative districts, respectively. Because the Illinois Elec‐
tion Code deemed the Green Party a “new” political party in 
both districts, both Tripp and Shepherd were required to ob‐
2                                                         No. 16‐3469 

tain nomination petition signatures equaling 5% of the num‐
ber of voters in the prior regular election for state representa‐
tive in their district. The Election Code further required that 
such signatures be collected in the ninety days preceding the 
nomination petition deadline and that each petition signature 
sheet  be  notarized.  Neither  Tripp  nor  Shepherd  collected  a 
sufficient number of notarized signatures during the ninety‐
day collection period. As a result, the Illinois State Board of 
Elections (“ISBE”), which supervises the administration of Il‐
linois’s election laws, ruled that neither candidate would ap‐
pear on the general election ballot. 
    Following  Tripp  and  Shepherd’s  ballot  disqualification, 
plaintiffs filed suit in federal court, arguing that Illinois’s new 
party  ballot  restrictions  violated  the  First  and  Fourteenth 
Amendments of the United States Constitution, both facially 
and  as  applied  to  the  118th  and  115th  districts.  Following 
cross‐motions by both parties, the United States District Court 
for  the  Southern  District  of  Illinois  granted  summary  judg‐
ment in favor of defendants. Plaintiffs now appeal the district 
court’s ruling. For the reasons stated below, we affirm.  
                             I. Background 
    Ballot access in Illinois elections, both state and federal, is 
regulated  by  the  Illinois  Election  Code.  See  generally  10  Ill. 
Comp. Stat. §§ 5/1‐1–5/30‐3. The Election Code divides politi‐
cal parties into two categories: (1) “established” parties; and 
(2) “new” parties. In the context of state representative elec‐
tions, an established party is defined as a party that, during 
the last election for that office, “polled more than 5% of the 
entire  vote  cast”  in  the  respective  representative  district. 
No. 16‐3469                                                                  3 

Id. § 5/10‐2.1  All  non‐established  parties  are  considered  new 
parties. See id. 
     The Election Code imposes multiple requirements on new 
parties seeking to place state representative candidates on the 
general election ballot in a particular representative district. 
Three  such  requirements  are  relevant  here.  First,  the  party 
must obtain petition signatures from at least 5% of the num‐
ber of voters in the district who voted in the previous regular 
election for that office (hereinafter the “5% signature require‐
ment”). Id. By contrast, an established party must collect only 
500 signatures for its candidate to appear on the primary elec‐
tion ballot. Id. § 5/8‐8. Second, petition signatures must be col‐
lected during the “90 days preceding the last day for the filing 
of  the  petition”  for  nomination  (hereinafter  the  “ninety‐day 
petitioning  window”).  Id.  § 5/10‐4.  Finally,  nominating  peti‐
tions must contain a notarized affidavit at the bottom of each 
petition  signature  sheet  in  which  that  sheet’s  circulator  (the 
individual who obtained the petition signatures) indicates ei‐
ther the dates on which he or she circulated that sheet (or the 
first and last dates on which the sheet was circulated), or cer‐
tifies  that  none  of  the  signatures  on  the  sheet  were  signed 
more than ninety days before the last day for the filing of the 
petition (hereinafter the “notarization requirement”). Id. The 
circulator’s affidavit must also certify that each signature on 
that sheet was signed in the circulator’s presence, is genuine, 
                                                     
    1 A party may also qualify as established as to the entire state and “any 

district or political subdivision thereof” if, at the last general election for 
state and county officers, its candidate for Governor polled “more than 5% 
of the entire vote cast for Governor.” 10 Ill. Comp. Stat. § 5/10‐2. This qual‐
ification mechanism, however, does not apply here. 
     
4                                                         No. 16‐3469 

and,  to  the  best  of  the  circulator’s  knowledge  and  belief,  is 
from  a  “duly  registered  voter[]”  of  the  relevant  district.  Id. 
The ninety‐day petitioning window and notarization require‐
ment apply to candidates of both new and established parties. 
Compare id. § 5/8‐8, with id. § 5/10‐4. 
    New  parties  that  fail  to  satisfy  these  requirements  may 
have their candidates disqualified from appearing on the bal‐
lot. Voters, however, may still cast write‐in votes for the can‐
didates on election day.   
    The 118th representative district (in which Tripp sought to 
appear on the general election ballot) is located in the south‐
east corner of the state. Covering approximately 2,808 square 
miles, the district stretches from the southernmost counties of 
Illinois—Alexander,  Pulaski,  and  Massac—to  the  northern 
boundary of Hamilton County. It bisects Jackson County in 
the  west  and  extends  to  the  Indiana  border  in  the  east.  The 
115th representative district (in which Shepherd sought to ap‐
pear) is located northwest of the 118th district. It covers ap‐
proximately 1,810 square miles, from the southwest corner of 
Union County on the Mississippi River to the northern edge 
of Jefferson County. By contrast, sixteen other Illinois repre‐
sentative  districts  extend  less  than  ten  square  miles,  while 
seventy‐three districts cover less than 100 square miles.  
    Before the 2010 census, boundaries for the 118th and 115th 
districts  generally  followed  county  lines.  In  2011,  however, 
the State of Illinois redrew many of its representative district 
boundaries, including those of the 118th and 115th. This re‐
districting split the City of Carbondale, which previously fell 
No. 16‐3469                                                                   5 

entirely in the 115th district, across the 115th and 118th dis‐
tricts.2  
    In 2014, Tripp and Shepherd, both members of the Illinois 
Green Party, sought to appear on the upcoming Illinois gen‐
eral election ballot as Green Party candidates for state repre‐
sentative in Illinois’s 118th and 115th representative districts, 
respectively. At the time, the Illinois Green Party was consid‐
ered a new party in both districts. Consequently, Tripp and 
Shepherd were required to satisfy the Illinois Election Code’s 
new party nomination requirements, including the 5% signa‐
ture requirement, ninety‐day petitioning window, and nota‐
rization requirement.  
    The ninety‐day petitioning window ran from March 25 to 
June 23, 2014. To satisfy the 5% signature requirement, Tripp 
needed to obtain at least 2,399 petition signatures; Shepherd 
needed to obtain at least 2,407. By the filing petition deadline, 
however, Tripp had amassed only approximately 1,700 signa‐
tures,  gathered  by  34  circulators  on  199  notarized  petition 
sheets. Shepherd’s 30 circulators fared only slightly better, ob‐
taining  approximately  1,800  signatures  on  205  notarized 
sheets. Due to Tripp and Shepherd’s signature shortfalls, the 


                                                     
    2 There is a factual dispute amongst the parties regarding the effects 

of Illinois’s 2011 redistricting on other population centers. Plaintiffs con‐
tend,  for  example,  that  population  centers  that  were  previously  located 
entirely in either the 118th or 115th district, such as Anna and McLeans‐
boro, now fall across district boundaries. Defendants, on the other hand, 
maintain  that  Anna  and  McLeansboro  remain  entirely  within  the  118th 
district. As discussed infra, however, the outcome of this factual dispute is 
immaterial to the Court’s ultimate analysis.  
     
6                                                         No. 16‐3469 

ISBE ruled that neither candidate would appear on the gen‐
eral election ballot in their respective districts.  
    Following Tripp and Shepherd’s disqualification, the 2014 
general election ballot for the 118th representative district in‐
cluded the name of only one candidate for state representa‐
tive (a result that also occurred in 2010 and 2012).  The ballot 
for  the  115th  district  included  the  names  of  two  candidates 
(although  only  one  candidate  appeared  in  2012).  Tripp  and 
Shepherd  ultimately  received  67  and  106  write‐in  votes  re‐
spectively, but neither were elected to office.   
    In August 2014, Tripp, Shepherd, the Illinois Green Party, 
and certain of its prospective voters (collectively, “plaintiffs”) 
filed  a  complaint  in  the  United  States  District  Court  for  the 
Southern District of Illinois against a number of ISBE officials. 
Plaintiffs originally sought a preliminary injunction requiring 
Tripp and Shepherd to be placed on the general election bal‐
lot, as well as permanent injunctive relief regarding Illinois’s 
new party ballot access restrictions. Plaintiffs asserted that the 
Election  Code’s  5%  signature  requirement  and  notarization 
requirement  violated  the  Free  Speech  and  Association 
Clauses  of  the  First  Amendment  and  the  Equal  Protection 
Clause of the Fourteenth Amendment, both facially and as ap‐
plied to the 118th and 115th districts. Plaintiffs further chal‐
lenged the constitutionality of the signature and notarization 
requirements  when  considered  in  conjunction  with  the 
ninety‐day petitioning window and geographical challenges 
presented by the 118th and 115th districts following Illinois’s 
2011 redistricting.   
    In September 2014, the district court denied plaintiffs’ mo‐
tion for a preliminary injunction, ruling that the 2014 general 
election  would  go  forward  without  Tripp  and  Shepherd  on 
No. 16‐3469                                                       7 

their respective ballots. Subsequently, upon the close of dis‐
covery,  both  parties  filed  cross‐motions  for  summary  judg‐
ment. On August 17, 2016, the district court granted defend‐
ants’  motion,  denied  plaintiffs’  cross‐motion,  and  entered 
judgment in favor of defendants. This appeal followed. 
                           II. Discussion 
     We review a district court’s grant of summary judgment 
de novo. C.G. Schmidt, Inc. v. Permasteelisa N. Am., 825 F.3d 801, 
805 (7th Cir. 2016). Summary judgment is appropriate if the 
movant “shows that there is no genuine dispute as to any ma‐
terial fact and the movant is entitled to judgment as a matter 
of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 
(7th Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). A genuine dis‐
pute of material fact exists if “the evidence is such that a rea‐
sonable jury could return a verdict for the nonmoving party.” 
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Where, 
as here, the parties file cross‐motions for summary judgment, 
all  reasonable  inferences  are  drawn  in  favor  of  the  party 
against whom the motion at issue was made. Dunnet Bay Con‐
str. Co. v. Borggren, 799 F.3d 676, 688 (7th Cir. 2015). 
   A. The Relevant Constitutional Framework 
    “It is well‐settled that ‘[t]he impact of candidate eligibility 
requirements on voters implicates basic constitutional rights’ 
to associate politically with like‐minded voters and to cast a 
meaningful vote.” Stone v. Bd. of Election Comm’rs for City  of 
Chi., 750 F.3d 678, 681 (7th Cir. 2014) (quoting Anderson v. Cele‐
brezze, 460 U.S. 780, 786 (1983)); see also Norman v. Cook Cty. 
Officers Electoral Bd., 502 U.S. 279, 288 (1992) (footnote omit‐
ted) (“The right [to create and develop new political parties] 
8                                                         No. 16‐3469 

derives from the First and Fourteenth Amendments and ad‐
vances  the  constitutional  interest  of  like‐minded  voters  to 
gather in pursuit of common political ends, thus enlarging the 
opportunities of all voters to express their own political pref‐
erences.”); Munro v. Socialist Workers Party, 479 U.S. 189, 193 
(1986) (“Restrictions upon the access of political parties to the 
ballot impinge upon the rights of individuals to associate for 
political purposes, as well as the rights of qualified voters to 
cast their votes effectively.”); Ill. St. Bd. of Elections v. Socialist 
Workers Party, 440 U.S. 173, 184 (1979); Libertarian Party of Ill. 
v. Scholz, No. 16‐1667, 2017 WL 4216239, at *1 (7th Cir. Sept. 
22, 2017) (“The core of the fundamental right to political asso‐
ciation is the right to band together in a political party to ad‐
vance a policy agenda by electing the party’s members to of‐
fice. That necessarily includes the party’s right to access the 
ballot and its candidates’ right to appear on the ballot under 
the party banner.”); Nader v. Keith, 385 F.3d 729, 737 (7th Cir. 
2004) (“[T]he right to stand for office is to some extent deriv‐
ative from the right of the people to express their opinions by 
voting.”). These rights apply equally to third parties, which 
have played a “significant role … in the political development 
of the Nation.” Ill. St. Bd. of Elections, 440 U.S. at 185; see also 
Nader, 385 F.3d at 732 (“[T]hird parties ... have made signifi‐
cant contributions to political competition, whether by inject‐
ing  new  ideas  or  ...  by  actually  displacing  one  of  the  major 
parties.”). 
     Such rights, however, “are not absolute,” Libertarian Party 
of Ill. v. Rednour, 108 F.3d 768, 773 (7th Cir. 1997), as the Con‐
stitution also confers upon the states “broad authority to reg‐
ulate the conduct of elections.” Griffin v. Roupas, 385 F.3d 1128, 
1130 (7th Cir. 2004). Specifically, it grants states “broad power 
No. 16‐3469                                                       9 

to prescribe the ‘Times, Places, and Manner of holding Elec‐
tions  for  Senators  and  Representatives,’  which  power  is 
matched by state control over the election process for state of‐
fices.” Tashijan v. Republican Party of Conn., 479 U.S. 208, 217 
(1986) (quoting U.S. Const. art. I, § 4, cl. 1); see also Wash. St. 
Grange v. Wash. St. Republican Party, 552 U.S. 442, 451 (2008). 
    The Supreme Court has further opined that, in addition to 
constitutional  law,  “[c]ommon  sense  ...  compels  the  conclu‐
sion that government must play an active role in structuring 
elections.” Burdick v. Takushi, 504 U.S. 428, 433 (1992); see also 
Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997) 
(“States  may,  and  inevitably  must,  enact  reasonable  regula‐
tions of parties, elections, and ballots to reduce election‐ and 
campaign‐related disorder.”). “[A]s a practical matter, there 
must be a substantial regulation of elections if they are to be 
fair and honest and if some sort of order, rather than chaos, is 
to  accompany  the  democratic  processes.”  Storer  v.  Brown, 
415 U.S. 724, 730 (1974); see also Griffin, 385 F.3d at 1130 (“[A]n 
unregulated election system would be chaos ….”). As a result, 
states  enjoy  “considerable  leeway”  with  respect  to  election 
procedures.  Buckley  v.  Am.  Constitutional  Law  Found.,  Inc., 
525 U.S. 182, 191 (1999).   
    In short, state ballot access laws seek to balance these state 
interests with “the right of individuals to associate for the ad‐
vancement of political beliefs, and the right of qualified vot‐
ers, regardless of their political persuasion, to cast their votes 
effectively.”  Rednour,  108  F.3d  at  773  (quoting  Williams  v. 
Rhodes, 339 U.S. 23, 30 (1968)); see also Perez‐Guzman v. Gracia, 
346 F.3d 229, 239 (1st Cir. 2003) (“[A] fine line separates per‐
missible regulation of state election processes from impermis‐
sible  abridgement  of  First  Amendment  rights.  Plotting  that 
10                                                        No. 16‐3469 

line calls for a careful reconciliation of competing centrifugal 
and  centripetal  forces.”).  Due  to  this  quest  for  equilibrium, 
“not all restrictions ... on candidates’ eligibility for the ballot 
impose constitutionally‐suspect burdens,” Anderson, 460 U.S. 
at 788, and “the mere fact that a State’s system ‘creates barri‐
ers ... tending to limit the field of candidates from which vot‐
ers might choose ... does not of itself compel close scrutiny.’” 
Burdick, 504 U.S. at 433 (quoting Bullock v. Carter, 405 U.S. 134, 
143 (1972)). Indeed, there is “no ‘litmus‐paper test’ to ‘sepa‐
rate  valid  from  invalid  restrictions.’”  Stone,  750  F.3d  at  681 
(quoting Anderson, 460 U.S. at 789). Rather, the Court applies 
“a more flexible standard,” Burdick, 504 U.S. at 434, that makes 
“a practical assessment of the challenged  scheme’s justifica‐
tions  and  effects.”  Stone,  750  F.3d  at  681.  Specifically,  the 
Court 
       must first consider the character and magnitude 
       of the asserted injury to the rights protected by 
       the First and Fourteenth Amendments that the 
       plaintiff seeks to vindicate. It then must identify 
       and  evaluate  the  precise  interests  put  forward 
       by the State as justifications for the burden im‐
       posed  by  its  rule.  In  passing  judgment,  the 
       Court  must  not  only  determine  the  legitimacy 
       and  strength  of  each  of  those  interests;  it  also 
       must  consider  the  extent  to  which  those  inter‐
       ests make it necessary to burden the plaintiff’s 
       rights.  Only  after  weighing  all  these  factors  is 
       the  reviewing  court  in  a  position  to  decide 
       whether the challenged provision is unconstitu‐
       tional. 
No. 16‐3469                                                          11 

Anderson,  460  U.S.  at  789;  see  also  Griffin,  385  F.3d  at  1130 
(“[T]he constitutional question is whether the restriction and 
resulting  exclusion  are  reasonable  given  the  interest  the  re‐
striction serves.”). 
     “Practically speaking, much of the action takes place at the 
first  stage of  Anderson’s  balancing  inquiry.  If  the  burden  on 
the plaintiffs’ constitutional rights is ‘severe,’ a state’s regula‐
tion must be narrowly drawn to advance a compelling state 
interest.” Stone, 750 F.3d at 681 (quoting Burdick, 504 U.S. at 
434). On the other hand, “[i]f the burden is merely ‘reasona‐
ble’ and ‘nondiscriminatory,’” then “the government’s legiti‐
mate  regulatory  interests  will  generally  carry  the  day.”  Id. 
(quoting Burdick, 504 U.S. at 434); see also Libertarian Party of 
Ill., 2017 WL 4216239, at *3 (“[T]he level of scrutiny depends 
on the regulation at issue: the more severely it burdens con‐
stitutional rights, the more rigorous the inquiry into its justi‐
fications.”); Krislov v. Rednour, 226 F.3d 851, 859 (7th Cir. 2000) 
(“Laws imposing severe burdens must be narrowly tailored 
to serve compelling state interests, but lesser burdens receive 
less exacting scrutiny.”). 
    As  with  the  evaluation  of  ballot  regulations  as  a  whole, 
there is no “litmus test for measuring the severity of a burden 
that a state law imposes.” Crawford v. Marion Cty. Election Bd., 
553 U.S. 181, 191 (2008). Regardless of how “slight that burden 
may appear,” however, “it must be justified by relevant and 
legitimate  state  interests  ‘sufficiently  weighty  to  justify  the 
limitation.’” Id. (quoting Norman, 502 U.S. at 288–89). 
     
12                                                          No. 16‐3469 

      B. The  Illinois  Election  Code’s  5%  signature  require‐
         ment,  standing  alone,  does  not  violate  the  First  or 
         Fourteenth Amendment  
     With  these  principles  in  mind,  we  may  now  turn  to  the 
specific  ballot  regulations  at  issue.  Despite  plaintiffs’  argu‐
ments to the contrary, the 5% signature requirement, standing 
alone, does not impose a severe burden on plaintiffs’ consti‐
tutional rights. On multiple occasions, the Supreme Court has 
upheld  signature  requirements  equaling  5%  of  the  eligible 
voting base. See Norman, 502 U.S. at 282 n.2, 295 (upholding 
Illinois election provision requiring certain candidates to ob‐
tain the lesser of 5% of the vote or 25,000 petition signatures); 
Am. Party of Tex. v. White, 415 U.S. 767, 789 (1974) (“Demand‐
ing signatures equal in number to 3% or 5% of the vote in the 
last election is not invalid on its face ….”); Jenness v. Fortson, 
403 U.S. 431, 438 (1971) (“[W]e cannot say that Georgia’s 5% 
petition  requirement  violates  the  Constitution.”).  In  light  of 
this precedent, this Court has rejected prior arguments that a 
5% signature requirement is “severe on its face.” See Rednour, 
108 F.3d at 775.  
    Plaintiffs invoke this Court’s prior characterization of the 
5% signature requirement in Jenness as establishing the “outer 
limit” of constitutional validity. See Lee v. Keith, 463 F.3d 763, 
769 (7th Cir. 2006) (observing that Jenness sets something of an 
“outer  limit”  for  signature  requirements).  The  5%  require‐
ment  in  Jenness,  however,  applied  to  all  registered  voters,  a 
group much larger than actual voters, the relevant population 
here. Compare Jenness, 403 U.S. at 432 (addressing the consti‐
tutionality of Georgia law that required “nominating petition 
signed by at least 5% of the number of registered voters at the 
last  general  election  for  the  office  in  question”),  with  10  Ill. 
No. 16‐3469                                                           13 

Comp. Stat. § 5/10‐2 (requiring signatures from at least “5% of 
the number of voters who voted at the next preceding regular 
election”).  Thus,  this  case  treads  further  from  the  constitu‐
tional ledge than plaintiffs portray.  
     Of  course,  sheer  percentages  only  go  so  far.  See  Hall  v. 
Simcox, 766 F.2d 1171, 1174 (7th Cir. 1985) (“Granted, numbers 
aren’t everything.”). “What is ultimately important is not the 
absolute  or  relative  number  of  signatures  required  but 
whether a ‘reasonably diligent candidate could be expected to 
be able to meet the requirements and gain a place on the bal‐
lot.’”  Stone,  750  F.3d  at  682  (quoting  Bowe  v.  Bd.  of  Election 
Comm’rs  of  City  of  Chi.,  614  F.2d  1147,  1152  (7th  Cir.  1980)). 
Here,  that  answer  is  yes.  “[B]allot  access  history  is  an  im‐
portant factor in determining whether restrictions impermis‐
sibly burden the freedom of political association ….” Lee, 463 
F.3d at 769. It is notable, therefore, that Illinois third party po‐
litical candidates have successfully petitioned at least 5% of 
the vote in multiple districts across multiple elections. In 2002, 
for example, a Green Party candidate for state representative 
successfully petitioned to appear on the general election bal‐
lot in the 115th district. In 2012, the Green Party fielded can‐
didates in both the 5th and 12th congressional districts, and 
an independent candidate successfully petitioned in the 13th 
congressional  district.  This  serves  as  “powerful  evidence” 
that the burden of satisfying the 5% signature requirement is 
not severe. See Stone, 750 F.3d at 683. 
    In both their brief and reply, plaintiffs point to the fact that 
the numerical signature requirement for candidates from es‐
tablished parties is “far less” than that required for new par‐
ties. Appellant Br. 17; Appellant Reply 6 (“[T]he two Plaintiff 
Green Party candidates each submitted about 3.5 times more 
14                                                      No. 16‐3469 

signatures  for  the  General  Election  ballot  …  than  an  estab‐
lished party candidate needs to submit to get on the Primary 
Election ballot.”). As this Court has stated previously, how‐
ever, “comparing the petitioning requirements for an ‘estab‐
lished’  party’s  candidate  in  a  primary  election  and  a  ‘new’ 
party’s candidate in a general election” is to “compare apples 
with oranges.” Rednour, 108 F.3d at 776.  
       Unlike an established party … a new party has 
       not yet demonstrated a significant modicum of 
       support.  The  established  party  has  already 
       jumped the hurdle of demonstrating its public 
       support by receiving 5% of the vote in the last 
       [relevant] election. Thus, it is neither irrational 
       nor  unfair  to  require  a  candidate  from  a  new 
       party to obtain a greater percentage of petition 
       signatures to appear on the general election bal‐
       lot than a candidate from an established party 
       for the primary election ballot. The two petition‐
       ing requirements contain different percentages 
       because they are used at two different times for 
       two different purposes. 

Id. Plaintiffs’ argument, therefore, is unavailing.  
    Because the 5% signature requirement, standing alone, is 
not severe, the Court “need only determine whether Illinois 
has important interests that sufficiently justify the burden on 
[plaintiffs’] rights.” Id. at 775. On this score,  
       [t]here is surely an important state interest in re‐
       quiring some preliminary showing of a signifi‐
       cant  modicum  of  support  before  printing  the 
       name of a political organization’s candidate on 
No. 16‐3469                                                                 15 

          the ballot—the interest, if no other, in avoiding 
          confusion,  deception,  and  even  frustration  of 
          the democratic process at the general election.  
Munro, 479 U.S. at 193–94 (quoting Jenness, 403 U.S. at 442); see 
also Stone, 750 F.3d at 685; Navarro v. Neal, 716 F.3d 425, 431 
(7th Cir. 2013); Rednour, 108 F.3d at 775. 
    Plaintiffs  challenge  the  legitimacy  of  the  state’s  interest 
“because there has been no showing that Illinois state repre‐
sentative elections have a history of ballot clutter.” Appellant 
Br. 16–17. To the contrary, according to plaintiffs, recent elec‐
tions  in  both  the  118th  and  115th  districts  have  shown  “a 
dearth  of  candidates.”  Id.  at  16.3  The  Supreme  Court,  how‐
ever,  has  “never  required  a  State  to  make  a  particularized 
showing  of  the  existence  of  voter  confusion,  ballot  over‐
crowding, or the presence of frivolous candidacies prior to the 
imposition of reasonable restrictions on ballot access.” Munro, 
479 U.S. at 194–95. “If courts were to require that government 
defendants marshal evidence to prove actual voter confusion, 
such a requirement would ‘necessitate that a State’s political 
system  sustain  some  level  of  damage  before  the  legislature 
could take correct action.’” Navarro, 716 F.3d at 432 (quoting 
Munro, 479 U.S. at 195). The Court has instead endorsed a pol‐
icy that permits state legislatures “to respond to potential de‐
ficiencies  in  the  electoral  process  with  foresight  rather  than 
reactively.” Munro, 479 U.S. at 195. Thus, the mere “specula‐



                                                     
    3 Plaintiffs allege that, over the five previous general elections, the av‐

erage number of state representative candidates on the ballot in the 118th 
district was 1.5, while the average number of state representative candi‐
dates on the ballot in the 115th district was 2.25. 
16                                                                     No. 16‐3469 

tive  concern  that  altering  the  challenged  signature  require‐
ment  would  lead  to  a  large  number  of  frivolous  candidates 
qualifying for the ballot and, consequently, voter confusion is 
sufficient.” Navarro, 716 F.3d at 432. Plaintiffs’ argument ac‐
cordingly fails.  
   In  sum,  Illinois’s  5%  signature  requirement,  standing 
alone, does not violate the First or Fourteenth Amendment.  
      C. The  Illinois  Election  Code’s  notarization  require‐
         ment,  standing  alone,  does  not  violate  the  First 
         Amendment  
   Illinois’s  notarization  requirement,  standing  alone,  also 
does not impose a severe burden on plaintiffs’ constitutional 
rights.4 Plaintiffs argue that notarizing petition sheets “[are] 


                                                       
      4  Plaintiffs’  position  on  this  particular  issue  is  unclear.  On  the  one 

hand, they state that they “do not take the position that the notarization 
requirement, of itself, imposes an unconstitutional burden on their right 
to  free  speech  and  association,  and  to  equal  protection  under  the  law.” 
Appellant Br. 26; see also Appellant Reply 9 (“[W]hile the notarization re‐
quirement  …  imposes  a  substantial  barrier  upon  minority‐party  candi‐
dates and does not materially support the state’s interest in avoiding bal‐
lot confusion and overcrowding, this barrier, of itself, does not rise to the 
level of being unconstitutional. Rather, it is the totality or combined impact 
of several such burdens, the notarization requirement included, that ren‐
ders the overall ballot … access regime in Illinois unconstitutional.”) (em‐
phasis added) (citations omitted). At the same time, their statement of the 
issues presented on appeal includes, “II. Is the State’s notarization require‐
ment for new political party nomination papers an unreasonable burden 
on  ballot  access?”  Appellant  Br.  1.  Plaintiffs  list  this  issue  separate  and 
apart from, “III. Is the cumulative effect of the State’s ballot access require‐
ments for new parties an unconstitutional burden on Plaintiffs’ rights?” 
Id. Moreover, plaintiffs state that Issue II on appeal corresponds to Count 
I of their Amended Complaint, which presents a stand‐alone challenge to 
No. 16‐3469                                                           17 

an  extra  step”  to  the  nomination  process  requiring  “addi‐
tional time and effort” that “could have been spent collecting 
signatures.” Appellant Br. 5–6. Additionally, plaintiffs claim 
that, because of the notarization requirement, some individu‐
als refused to circulate petitions in the first place. Id. at 5.  
    The Supreme Court has previously upheld a notarization 
requirement in another state, although admittedly, the Court 
did  not  assess  the  condition  in  depth.  In  American  Party  of 
Texas v. White, the Texas Election Code required candidates of 
parties that either polled less than 2% of the total gubernato‐
rial vote in the preceding general election or did not nominate 
a  candidate  for  governor  to  pursue  ballot  qualification  via 
precinct nominating conventions. 415 U.S. at 774. These nom‐
inating conventions required participation from at least 1% of 
the total vote cast for governor at the last preceding election 
(in 1972, this number equaled approximately 22,000 electors). 
Id. at 776. If the party did not obtain the requisite 1% conven‐
tion participation, supplemental petitions could be circulated 
for signature to make up the difference. Id. The Election Code, 
however, mandated that each petition signatory be adminis‐
tered and sign an oath that he or she was a qualified voter and 
had not participated in any other party’s nominating or qual‐
ification proceedings. Id. The Election Code further mandated 
that the oath be notarized. Id.  
    A group of minority political parties, their candidates, and 
supporting voters contested this and other aspects of Texas’ 
election scheme. Id. at 770. Rejecting the challenge, the District 


                                                     
the notarization requirement. Given the ambiguity, and in the interest of 
completeness, the Court addresses the issue. 
18                                                        No. 16‐3469 

Court for the Western District of Texas noted that the nota‐
rization requirement served “a compelling interest to insure 
that  participants  in  one  party’s  nominating  process  do  not 
participate  in  another’s.”  Raza  Unida  Party  v.  Bullock,  349  F. 
Supp. 1272, 1280 (W.D. Tex. 1972), aff’d in part, vacated in part 
sub  nom.  Am.  Party  of  Tex.,  415  U.S.  767  (1974).  The  district 
court further stated that there was “apparently no workable 
alternative … if the state is to be able to enforce its criminal 
penalties against cross‐over voting and apprize the voters of 
these possible penalties.” Id. “Given the state’s interest in in‐
suring that different candidates for the same office are sup‐
ported by different voters,” the court upheld the notarization 
requirement “for want of a feasible alternative.” Id.  
   On  appeal,  the  Supreme  Court  stated  that  it  was  “in  no 
position to disagree,” noting that the plaintiffs made “little or 
no effort” to demonstrate the notarization requirement’s im‐
practicability  “or that  it [was] unusually burdensome.” Am. 
Party of Tex., 415 U.S. at 787; see also Howlette v. City of Rich‐
mond, Va., 580 F.2d 704, 705 (4th Cir. 1978) (per curiam) (up‐
holding  constitutionality  of  provision  of  the  charter  of  the 
City  of  Richmond  requiring  each  signature  of  a  qualified 
voter  on  a  petition  for  a  referendum  to  be  verified  before  a 
notary). 
    More recently, at least one circuit court of appeals has dis‐
tinguished  American Party of Texas and struck down a  nota‐
rization requirement. See Perez‐Guzman, 346 F.3d 229. In Perez‐
Guzman,  Puerto  Rican  organizations  seeking  recognition  as 
political  parties  were  required  to  gather  approximately 
100,000 endorsing petitions, each signed by a registered voter 
and sworn to before a notary public. Id. at 230. In Puerto Rico, 
however, only lawyers could become notaries, and there were 
No. 16‐3469                                                           19 

fewer  than  8,000  notaries  in  the  entire  commonwealth.  Id. 
Moreover, notarial services did “not come cheap”; the district 
court  found  that  notarizing  100,000  signatures  cost  at  least 
$1,500,000. Id. at 230, 233.  
     On  appeal,  the  First  Circuit  noted  that  the  rule  that  each 
signature be separately notarized “limit[ed] the efficacy of pe‐
tition circulators” since the circulators could not “seal the deal 
then and there.” Id. at 239. Rather, the “final exchange in the 
interactive communication—the voter’s official endorsement 
of  the  fledgling  party—[could  not]  occur  unless  and  until  a 
notary [was] present.” Id. This “triangulation” meant that “ei‐
ther the voter must visit the notary’s office or the notary must 
take to the field.” Id. at 239–40. 
    The court further recognized that this restriction was “ag‐
gravated” because the limitation of notarial status to licensed 
attorneys “erecte[d] a high barrier to entry and virtually en‐
sure[d] that the supply of notaries [would] remain inelastic.” 
Id. at 240. Given the number of lawyers in the commonwealth, 
“the  ratio  of  notaries  to  voters  [was]  quite  small.”  Id.  This 
“short supply,” further combined with the high financial cost 
for notarization, made the task of registering a new political 
party “one of daunting proportions.” Id. The court held, there‐
fore, that the lawyer‐notarization requirement imposed a se‐
vere restriction on ballot access. Id.  
    Here, plaintiffs acknowledge that the restrictions found in 
Perez‐Guzman presented “obstacles more burdensome” than 
those faced here. Appellant Br. 20. Nevertheless, they main‐
tain  that  the  hardship  imposed  by  Illinois’s  notarization  re‐
quirement  remains  substantial.  As  the  district  court  noted, 
however, “a number of mitigating circumstances” place Illi‐
nois’s notarization requirement below the “severe” end of the 
20                                                             No. 16‐3469 

burden spectrum. See Tripp v. Smart, No. 3:14‐cv‐890, 2016 WL 
4379876,  at  *5  (S.D.  Ill.  Aug.  17,  2016).  First,  unlike  the  re‐
striction in Perez‐Guzman, which required that each signature 
be separately notarized, here, the Illinois Election Code only 
mandates notarization of the circulator’s verification on each 
petition sheet. This distinction, which eliminates the “triangu‐
lation” effect criticized by the First Circuit, see Perez‐Guzman, 
346 F.3d at 239, is far from de minimis. The ISBE’s standardized 
petition  form  (SBE  No.  P‐8)  provides  for  ten  signatures  per 
page,  which,  if  permitted  in  Perez‐Guzman,  would  have  re‐
duced Puerto Rico’s notarization requirement by 90%.  
    Additionally, the ISBE’s standardized form may be modi‐
fied, and the Illinois Election Code does not explicitly limit the 
number  of  signatures  per  petition  page.  This  freedom,  of 
course, has practical limits; as plaintiffs point out, each peti‐
tion sheet must allow enough space for each voter to provide 
an identifiable signature and address, as well as room for the 
name of the candidate, the circulator’s name and address, the 
circulator’s verification, and the notary’s seal and signature. 
Nonetheless,  plaintiffs  concede  that,  even  with  these  re‐
strictions, each petition form reasonably allows for “as many 
as 20 signatures per page.” Appellant Br. 21.5 This would have 
reduced  the  notarization  requirement  demanded  in  Perez‐
Guzman by 95%. Applied here, Tripp and Shepherd each re‐
quired as few as 120 and 121 notarized petition sheets, respec‐
tively.  This  is  a far cry from the notarizations  demanded  in 
Perez‐Guzman. 



                                                       
      5 In fact, the Libertarian Party utilized petition signature sheets con‐

taining twenty signatures during the 2014 election.  
No. 16‐3469                                                    21 

    Also unlike Perez‐Guzman, there are no major limitations 
on who can become a notary in Illinois, and the time and ex‐
pense necessary “is not extreme.” Tripp, 2016 WL 4379876, at 
*5. An applicant  
       must be citizen of the United States or an alien 
       lawfully admitted for permanent residence, be 
       a resident of the State of Illinois for at least 30 
       days, be at least 18 years of age, be able to read 
       and  write  the  English  language,  have  not 
       been convicted of a felony, and have not had 
       a  notary  commission  revoked  during  the 
       past  10  years.  An  applicant  must  complete 
       the application form provided by the Secre‐
       tary of State and must obtain a notary bond 
       valued  at  $5,000  from  a  bonding  or  surety 
       company. 

Notary  Services  Index,  Office  of  the  Ill.  Sec’y  of  St., 
http://www.cyberdriveillinois.com/departments/in‐
dex/notary/home.html (last visited Oct. 6, 2017); see also 5 
Ill. Comp. Stat. § 312/2‐102. Indeed, the Illinois Green Party 
Chairman was himself a notary, and the Green Party threw 
multiple  “notarization  gatherings”  during  the  2014  election 
cycle to assist circulators in the notarization process. 
    Finally, again in contrast to Perez‐Guzman, the parties here 
both acknowledge that the 118th and 115th districts each con‐
tain a population center (Carbondale) that offers free notary 
services.  
    In  sum,  although  Illinois’s  notarization  requirement  cer‐
tainly imposes some logistical burden on plaintiffs’ ballot ac‐
cess rights, it cannot be fairly characterized as “severe.” Thus, 
22                                                        No. 16‐3469 

the requirement need only “be justified by relevant and legit‐
imate state interests ‘sufficiently weighty to justify the limita‐
tion.’” Crawford, 553 U.S. at 191 (quoting Norman, 502 U.S. at 
288–89).  Although  the  district  court  acknowledged  that  this 
presents  “a  closer  question”  than  the  5%  signature  require‐
ment,  it correctly deemed that  the notarization requirement 
was supported by a “legitimate need” to protect the integrity 
of the electoral process. Tripp, 2016 WL 4379876, at *7; see also 
Welch v. Johnson, 588 N.E.2d 1119, 1126 (Ill. 1992) (“[T]he pro‐
visions of the Election Code are designed to protect the integ‐
rity of the electoral process.”). 
    This Court has previously noted that Illinois is a state “no‐
torious for election fraud.” Nader, 385 F.3d at 733; Griffin, 385 
F.3d  at  1130–31  (“Voting  fraud  is  a  serious  problem  in  U.S. 
elections generally and one with a particularly gamey history 
in Illinois  ….”). Notarization ensures that circulators can be 
easily identified,  questioned,  and potentially prosecuted for 
perjury. See Sakonyi v. Lindsey, 634 N.E.2d 444, 447 (Ill. App. 
Ct. 1994) (“It is assumed by her sworn statement that the cir‐
culator  is  subjecting  herself  to  possible  perjury  prosecution. 
Thus,  the  circulator’s  affidavit  requirement  is  considered  a 
meaningful  and  realistic  method  of  eliminating  fraudulent 
signatures  and  protecting  the  integrity  of  the  political  pro‐
cess.”).  As  the  district  court  noted,  “[t]he  need  to  prosecute 
election  fraud  is  a  legitimate  interest.”  Tripp,  2016  WL 
4379876, at *7; see also Buckley, 525 U.S. at 196 (recognizing the 
state’s  “strong  interest  in  policing  lawbreakers  among  peti‐
tion circulators”).  
   Plaintiffs  contend  that  lesser  restrictions  could  equally 
combat circulator fraud. Plaintiffs, for example, propose that 
No. 16‐3469                                                          23 

circulators sign non‐notarized verifications, like those permit‐
ted  under  the  Illinois  Code  of  Civil  Procedure.  See  735  Ill. 
Comp. Stat. § 5/1‐109 (allowing verification under penalty of 
perjury  to  serve  as  an  acceptable  substitute  whenever  the 
Code of Civil Procedure requires a document to be “sworn to 
or verified under oath”). The district court rejected this pro‐
posal, finding that such verifications could still be submitted 
“without  pain  of  an  identification  check,  and  thus  provide 
less of a chance for law enforcement authorities to trace down 
the true origin of fraud.” Tripp, 2016 WL 4379876, at *7. Plain‐
tiffs also recommend allowing circulators to submit one nota‐
rized  verification  for  all  of  their  petition  sheets  rather  than 
mandating a notarized affidavit at the bottom of each signa‐
ture  page.  The  district  court  shunned  this  proposal  as  well 
since “there would be no assurance” that sheets lacking indi‐
vidual notarization were not inserted “after the fact.” Id.  
     Ultimately, this Court need not enter the policy fray. Be‐
cause the notarization requirement does not impose a severe 
burden, it need not be narrowly tailored. Krislov, 226 F.3d at 
859.  Although  “courts  may  sometimes  talk  the  language  of 
least drastic means[,] … they only strike down [non‐severe] 
ballot‐access  regulations  that  are  unreasonable.”  Hall,  766 
F.2d at 1174. “Of course the existence of a less restrictive alter‐
native  may  be  relevant  to  an  assessment  of  reasonableness; 
one way in which a requirement may be unreasonable is that 
it is unnecessary in light of another requirement that could be 
imposed instead.” Id. Nevertheless, as stated below, this case 
does not present “the kind of far‐afield restriction that … sug‐
gest[s] that Illinois is behaving unreasonably in dealing with 
the problem of circulator fraud.” Tripp, 2016 WL 4379876, at 
*8.  
24                                                     No. 16‐3469 

      D. The Illinois Election Code’s signature and notariza‐
         tion requirements, even when considered in conjunc‐
         tion with the ninety‐day petitioning window and ge‐
         ographic layouts of the 118th and 115th districts, do 
         not violate the First or Fourteenth Amendment  
    Finally, plaintiffs argue that the 5% signature requirement, 
notarization  requirement,  ninety‐day  petitioning  window, 
and 2011 redistricting of the 118th and 115th district bounda‐
ries,  when  considered  cumulatively,  create  an  unconstitutional 
legislative  scheme.  To  be  sure,  “[r]estrictions  on  candidacy 
must  …  be  considered  together  rather  than  separately,” 
Nader, 385 F.3d at 735, and a regulatory scheme “must be con‐
sidered in its entirety.” Hall, 766 F.2d at 1174. 
    The  addition  of  the  ninety‐day  petitioning  window  and 
geographic layout of the districts at issue, however, does not 
dramatically tilt the constitutional scales. Regarding the for‐
mer, Tripp was required to obtain 2,399 petition signatures in 
order  to  appear  on  the  ballot;  Shepherd,  2,407  signatures. 
Spread over the ninety‐day petitioning window, each candi‐
date needed to obtain only twenty‐seven signatures a day. In 
her  attempt  to  reach  the  signature  goal,  Tripp  employed 
thirty‐four  separate  circulators;  Shepherd  utilized  thirty.  If 
one  divides  the  signature  requirement  for  each  candidate 
evenly across circulators, then each of Tripp’s circulators was 
responsible for obtaining only seventy‐one signatures during 
the  mandated  time  period;  Shepherd’s  circulators  each  re‐
quired eighty‐one. This means that, spread across the ninety‐
day  petitioning  window,  Tripp  and  Shepherd’s  circulators 
each needed to average less than one signature per day in or‐
der to meet their required thresholds. Even in the rural set‐
tings of the 118th and 115th districts, such a burden cannot be 
No. 16‐3469                                                        25 

deemed severe. See Crawford, 553 U.S. at 205 (Scalia, J., concur‐
ring) (“Ordinary and widespread burdens, such as those re‐
quiring ‘nominal effort’ of everyone, are not severe.”). Indeed, 
both this Court and the Supreme Court have found more on‐
erous  signature  timelines  permissible.  See,  e.g.,  Am.  Party  of 
Tex., 415 U.S. at 786–87 (fifty‐five days to collect 22,000 signa‐
tures); Stone, 750 F.3d at 684 (ninety days to collect 12,500 sig‐
natures); Nader, 385 F.3d at 736 (ninety days to collect 25,000 
signatures).  
   The impact of the ninety‐day petitioning window on the 
notarization requirement is even less pronounced. Although 
each circulator must notarize each of their petition signature 
sheets,  nothing  prevents  a  circulator  from  notarizing  all  of 
their sheets at the same time, before the same notary. Given 
the scope of Illinois’s notarial regulatory scheme, this can be 
reasonably accomplished within the confines of the petition‐
ing window. 
    Regarding  the  layout  of  the  118th  and  115th  districts, 
plaintiffs focus heavily upon their “extraordinarily large” ge‐
ographic size. Appellant Br. 17. The distance covered by the 
districts,  they  argue,  renders  the  state’s  ballot  access  re‐
strictions  overly  burdensome.  Plaintiffs’  emphasis  on  mere 
mileage, however, is misplaced. For one, plaintiffs overstate 
the relative size of the districts at issue. The 118th and 115th 
districts are not even the largest in Illinois (they rank fifth and 
twelfth, respectively), and they pale in comparison to repre‐
sentative districts found in other parts of the United States.  
    The  118th  and  115th  districts  cover  approximately  2,808 
and 1,810 square miles, with population densities of 38.72 and 
60.07 people per square mile, respectively. See State Legislative 
Districts by Urban/Rural Population and Land Area, U.S. Census 
26                                                                No. 16‐3469 

Bureau,                    https://www.census.gov/geo/maps‐
data/data/sld_state.html (last visited Oct. 6, 2017). In contrast, 
South  Dakota’s  27th  representative  district  measures  8,076 
square miles, with a population density of 2.79. Id. Utah’s 73rd 
representative district covers 21,463 square miles (over seven 
and a half times the size of the 118th district and nearly twelve 
times the size of the 115th), with a population density of only 
1.72  (95.56%  smaller  than  the  118th  district  and  97.14% 
smaller than the 115th). Id.  
     Moreover, “[t]he length of time it takes to cover [distance] 
depends on road and traffic conditions that vary dramatically 
across the state.” Griffin, 385 F.3d at 1132. The time needed to 
traverse  Illinois’s  7.76  square  mile  26th  district—which  in‐
cludes much of traffic‐heavy Chicago—as opposed to the ru‐
ral 118th or 115th districts, therefore, is not as stark as plain‐
tiffs portend.  
   Nor are plaintiffs unfairly hindered by the 2011 redistrict‐
ing of population centers across district boundaries.6 For one, 
even  after  redistricting,  both  the  118th  and  115th  districts 
boast  population  centers  that  far  exceed  the  number  of  re‐
quired petition signatures. Harrisburg, for example, still falls 
entirely within the 118th district and contains approximately 
9,000 residents, more than three and a half times the number 

                                                       
      6 Plaintiffs make a cursory claim that the new district boundaries were 

drawn with the specific intent to dilute the influence of third parties. See 
Appellant Br. 17 (“[A] reasonable inference can and should be drawn that 
at least some of this was intentional on the part of the legislature when it 
redrew district boundaries in 2010.”). The thrust of plaintiffs’ complaint, 
however, involves ballot access, not political gerrymandering. Plaintiffs’ 
assertions  of  the  latter  are  both  underdeveloped  in  their  pleadings  and 
wholly unsupported by the record.  
No. 16‐3469                                                                 27 

of petition signatures Tripp was required to obtain. See 2010 
Census  Interactive  Population  Search,  U.S.  Census  Bureau, 
https://www.census.gov/2010census/popmap/ipmtext.php 
(last  visited  Oct.  6,  2017).  Similarly,  Murphysboro  falls  en‐
tirely in  the 115th district and contains approximately 7,970 
residents, almost three and a quarter times the number of pe‐
tition signatures Shepherd was required to obtain. See id. This 
says nothing of Carbondale and its 25,902 residents that fall 
partially into both districts. See id.  
    Finally,  plaintiffs  contest  that  the  division  of  population 
centers  “caused  confusion  among  registered  voters  in  those 
areas” as to their proper district, thus necessitating additional 
time to ascertain eligible petition signatories. Appellant Br. 17. 
However, such confusion—which impacts all political parties 
and generally follows every redistricting that results from the 
decennial  census—is  a  necessary  side  effect  of  an  electoral 
scheme that must evolve to fit the ever‐changing footprint of 
the nation’s citizenry. It does not, therefore, form the basis of 
a viable constitutional challenge.7   
                                         III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 
                                                     
    7 As a final aside, plaintiffs claim that their signature‐gathering efforts 

were hindered by “double‐petitioning,” where circulators presented vot‐
ers with both the Illinois Green Party’s nominating petitions for statewide 
and local candidates. Plaintiffs assert that, as a result, circulators were re‐
quired to spend more time with each potential signatory, and that some 
signatories did not have time to sign both petitions. Such negative conse‐
quences, however, are the result of the Green Party’s own campaign prac‐
tices, not Illinois’s ballot access scheme. They accordingly have no bearing 
on the Court’s constitutional analysis.